DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/174,596 filed on February 12, 2021 in which claims 1-6 are presented for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “receiving a flight plan from a user, the flight plan comprising a flight distance”. It is unclear as to who is receiving the flight plan? Is it a processor?
Applicant needs to amend the claims to recite whether a processor or a computer is receiving the flight plan. Clarification is required.
 	Claim 1 further recites “determining a takeoff temperature threshold for the battery pack” . It is unclear as to who is doing the determination step. Is it a sensor that sense the temperature? And a processor determine the temperature threshold?
Applicant needs to amend the claims to recite who is doing the determination step. Clarification is required.
 	Claim 1 also discloses “controlling the aircraft according to the flight plan.” It is unclear as to who is director the controller to control the aircraft? Is it a processor?
Clarification is required.
 	Claim 5 recites “determining an expected power expenditure for the flight plan based on the flight distance”. It is unclear as to who is doing the determination step? Is it a processor? Applicant needs to amend the claims to show whether a processor or a computer is performing the determination step. Clarification is required.
 	Claim 5 further recites “calculating an expected thermal change for the battery pack ….”. It is unclear as to who is doing the calculation step. Is it processor?
Applicant needs to amend the claims to recite whether a processor is performing the calculation step. Clarification is required.
 	Claim 5 also discloses “determining the takeoff temperature threshold based on the expected thermal change and a set of battery thermal limitations.” It is unclear as to who is doing the determination step? Is it a processor? Applicant needs to amend the claims to show whether a processor or a computer is performing the determination step. Clarification is required.
The dependent claims 2-4 and 6 are also rejected due to their dependency.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muniz et al. (US 2020/0262313).
 	In regard to claim 1, Muniz et al. discloses a method for electric aircraft operation, comprising: 
 	 receiving a flight plan from a user, the flight plan comprising a flight distance (see at least abstract, [0030]-[0035], Figs. 1-9);
 	 based on the flight distance and a thermal mass of a battery pack, determining a takeoff temperature threshold for the battery pack (see at least abstract, [0030]-[0035], [0022], Figs. 1-9);
 	 cooling the battery pack to or below the takeoff temperature threshold by circulating a working fluid through the battery pack (see at least [0022], [0027]-[0035], Figs. 1-9); and 
 	 after cooling the battery pack to or below the takeoff temperature threshold, controlling the aircraft according to the flight plan (see at least abstract, [0022], [0027]-[0035], Figs. 1-9).

 	In regard to claim 2, Muniz et al. discloses wherein cooling the battery pack comprises fluidly connecting the electric aircraft to a cooling system offboard the electric aircraft and cooling the working fluid with the cooling system (see at least [0027] and], Figs. 1-9) .

 	In regard to claim 3, Muniz et al. discloses charging the battery pack concurrently with cooling the battery pack, wherein cooling the battery pack comprises decreasing a battery pack temperature (see at least [0022], [0027]-[0035], Figs. 1-9).

  	In regard to claim 5, Muniz et al. discloses wherein determining the takeoff temperature threshold further comprises: 
 determining an expected power expenditure for the flight plan based on the flight distance (see at least [0023], [0047]-[0063] and Fig. 6A-8);
 calculating an expected thermal change for the battery pack based on the expected power expenditure and a battery thermal model (see at least [0023], [0047]-[0063] and Fig. 6A-8); and  
determining the takeoff temperature threshold based on the expected thermal change and a set of battery thermal limitations (see at least [0023], [0047]-[0063] and Fig. 6A-8).

 	In regard to claim 6, Muniz et al. discloses wherein the takeoff temperature threshold is determined based on a state of charge of the battery pack (see at least [0024]-[0031]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muniz et al. (US 2020/0262313) in view of Macdonald et al. (US 2020/0303789).
 	In regard to claim 4, Muniz et al. indirectly discloses circulating the working fluid through the battery pack  (in Fig. 2) with an onboard pump while controlling the aircraft according to the flight plan. To clarify the record, the Macdonald et al.’s reference to show the pump claimed.
 	Macdonald et al. discloses the above limitation (see at least [0025] and Fig. 1).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Muniz et al. with the disclosure of Macdonald et al. in order to more accurately control the thermal management to thereby avoid damage due to overheating and overcooling.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference US 2016/0059733 defines general state in the art is not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661